DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation "the other algorithm" in 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7-8 and 10-11, the claim limitation "sending the altered image other algorithm" renders the claim indefinite because it is unclear what the claim limitation is intended to convey. For examination purpose, the claim limitation "sending the altered image other algorithm" has been interpreted as sending the altered image to an algorithm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8 and 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Moustafa et al (U.S PG-PUB NO. 20220126864 A1, U.S PROVISION NO. 62826955).
-Regarding claim 1, Moustafa discloses a method for reducing recognition capability of a recognition algorithm (FIGS 89-100; [0627], “preserve privacy”; [0630], “render an image of a person's face unrecognizable”; [0640], “minimizes the probability of recognizing a person while maintaining their gaze and emotional expression …  like the original image”; [0662]), comprising: deploying a previously trained capability reduction model trained using the recognition algorithm ([0102]; [0622], “trained GAN … disguise the face”; [0628], “pre-trained”; FIG. 98, GAN model 8920, 8930, generator 8922, 8932; FIGS. 90A-90B; FIG. 91, recognition engine 8918; [0644]; FIGS. 96-100); accessing an image including an object recognizable by the recognition algorithm ([0644], “test images 9112 … processed by face recognition engine 8918 to ensure that they are recognizable by the face recognition engine”); applying the capability reduction model altering the image into an altered image (FIGS. 96-100; [0643]; [0645], “disguised … anonymize”; [0648]), including making minimal sufficient alterations ([0462], “applying the minimal perturbation”; [0457]: “very small perturbations, which may be unnoticeable to the human eyes, but may distort an image enough to cause a deep learning algorithm to misclassify the image”; [0458]) to the object disrupting the capability of the recognition algorithm to recognize the object ([0662], “protect user privacy by disguising the face to prevent face recognition”; FIGS 92-94); and sending the altered image to the recognition algorithm (FIG. 96, image 9616, discriminator 8934; FIG. 97, disguised image 9716, face recognition 9718; FIGS. 98-100; [0655]-[0657]).
-Regarding claim 2, Moustafa further discloses comprising training and tailoring the capability reduction model using a Generative Adversarial Network (GAN) prior to applying the model (FIGS. 89-91, 96-100; [0462]; [0457]; [0458]).
-Regarding claim 4, Moustafa further discloses wherein accessing an image comprises accessing an image that includes a vehicle (FIGS. 101-111); and wherein applying the capability reduction model comprises altering the image in a manner that is (a) imperceptible to a human viewer of the image but (b) sufficient to reduce the ability of the recognition algorithm to accurately recognize the vehicle ([0457]: “very small perturbations, which may be unnoticeable to the human eyes, but may distort an image enough to cause a deep learning algorithm to misclassify the image”; [0458]; [0622]; [0340]; FIGS 89-100; [0682]: “provide privacy protection associated with image data collected in connection with autonomous driving systems … with reference to FIGS. 101 through 111”; [0683], “images of vehicle license plates”).
	-Regarding claim 5, Moustafa further discloses wherein accessing an image comprises accessing an image that includes a face; and wherein applying the capability reduction model comprises altering the image in a manner that is (a) imperceptible to a human viewer of the image but (b) sufficient to reduce the ability of the recognition algorithm to accurately recognize the face ([0457]: “very small perturbations, which may be unnoticeable to the human eyes, but may distort an image enough to cause a deep learning algorithm to misclassify the image”; [0458]; [0622], “prevent face recognition … person”; [0340], “To preserve the privacy of the human drivers”; FIGS 89-100).
	-regarding claim 8, Moustafa further discloses wherein accessing an image comprises accessing an image that includes a vehicle (FIGS. 101-111); and wherein applying the capability reduction model comprises altering the image in a manner that (a) is sufficient to reduce the ability of the recognition algorithm to accurately recognize the vehicle ([0462]; [0457]-[0458]; [0622]; [0682]-[0683]) and (b) minimizes impact on another algorithm ([0639], “attributes that may be desirable to preserve”; [0640], “optimal target domain”; [0641], “attribute detection engine”; FIG. 91, attribute detection engine; FIG. 97, target domain); and further comprising: sending the altered image other algorithm (FIG. 97, computer vision application 9740, predication 9744, 9754); and accessing functional output from the other algorithm processing the altered image (FIG. 97, predication 9744, 9754; [0661]-[0662]; FIG. 99).
	-Regarding claim 10, Moustafa further discloses wherein accessing an image comprises accessing an image that includes a face; and wherein applying the capability reduction model comprises altering the image in a manner that (a) is sufficient to reduce the ability of the recognition algorithm to accurately recognize the face ([0462]; [0457]-[0458]; [0622]) and (b) minimizes impact on another algorithm ([0640], “maintaining their gaze and emotional expression as in the original image or substantially like the original image”; [0641], “an emotion detection module”; FIG. 91, attribute detection engine; FIG. 97, target domain); and further comprising: sending the altered image other algorithm (FIG. 97, computer vision application 9740, predication 9744, 9754); and accessing functional output from the other algorithm processing the altered image (FIG. 97, predication 9744, 9754; [0661]-[0662]; FIG. 99).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al (U.S PG-PUB NO. 20220126864 A1, U.S PROVISION NO. 62826955) in view of Perry et al (U.S PG-PUB NO. 20200097767).
	-Regarding claim 3, Moustafa discloses the method of claim 1. 
Moustafa further discloses wherein accessing an image comprises accessing an image that includes a face; and wherein applying the capability reduction model comprises altering the image in a manner that is (a) imperceptible to a human viewer of the image but (b) sufficient to reduce the ability of the recognition algorithm to accurately recognize the face ([0457]: “very small perturbations, which may be unnoticeable to the human eyes, but may distort an image enough to cause a deep learning algorithm to misclassify the image”; [0458]; [0622], “prevent face recognition … person”; [0340], “To preserve the privacy of the human drivers”; FIGS 89-100). 
	Though Moustafa discloses accessing an image that includes a face ([0639], “a face in a captured image can indicate whether the person represented by the face … a driver … a pedestrian”; [0661]; [0683]; FIG. 108), a person of ordinary skill in the art will however understand that the image includes a person.
	In the same field of endeavor, Perry teaches wherein accessing an image comprises accessing an image that includes a person; and wherein applying the capability reduction model comprises altering the image in a manner that (a) is imperceptible to a human viewer of the image but (b) sufficient to reduce the ability of the recognition algorithm to accurately recognize the person (Perry: FIG. 1B; [0012], “a person … in an image … de-identified … not notice the output image was modified”; [0036]; [0060], “a person”; [0061]; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Moustafa with the teaching of Perry by accessing an image that includes a person in order to provide desired level of privacy for a person.
-Regarding claim 6, Moustafa discloses the method of claim 1.
Moustafa further discloses wherein accessing an image comprises accessing an image that includes a face; and wherein applying the capability reduction model comprises altering the image in a manner that (a) is sufficient to reduce the ability of the recognition algorithm to accurately recognize the face ([0462]; [0457]-[0458]; [0622]) and (b) minimizes impact on another algorithm ([0640], “maintaining their gaze and emotional expression as in the original image or substantially like the original image”; [0641], “an emotion detection module”; FIG. 91, attribute detection engine; FIG. 97, target domain); and further comprising: sending the altered image other algorithm (FIG. 97, computer vision application 9740, predication 9744, 9754); and accessing functional output from the other algorithm processing the altered image (FIG. 97, predication 9744, 9754; [0661]-[0662]; FIG. 99).
Though Moustafa discloses accessing an image that includes a face ([0639], “a face in a captured image can indicate whether the person represented by the face … a driver … a pedestrian”; [0661]; [0683]; FIG. 108), a person of ordinary skill in the art will however understand that the image includes a person.
	In the same field of endeavor, Perry teaches wherein accessing an image comprises accessing an image that includes a person; and wherein applying the capability reduction model comprises altering the image in a manner that (a) is imperceptible to a human viewer of the image but (b) sufficient to reduce the ability of the recognition algorithm to accurately recognize the person (Perry: FIG. 1B; [0012], “a person … in an image … de-identified … not notice the output image was modified”; [0036]; [0060], “a person”; [0061]; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Moustafa with the teaching of Perry by accessing an image that includes a person in order to provide desired level of privacy for a person.
	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al (U.S PG-PUB NO. 20220126864 A1, U.S PROVISION NO. 62826955) in view of Singh Punn (2019 ICC).
	-Regarding claim 9 and 11, Moustafa discloses the method of claim 1 and claim 8.
	Moustafa does not disclose a congestion detection algorithm or a crowd detection algorithm; and wherein sending the altered image other algorithm comprises sending the altered image to the one of: the congestion detection algorithm or the crowd detection algorithm.
	In the same field of endeavor, Singh Punn teaches a crowd and congestion detection method and algorithm with crowd counting and providing output displays (Singh Punn: Abstract; Figures 1-11). Singh Punn does not teach privacy preserving congestion or/and crowd detection.  The person skilled in the art will however understand that the congestion and crowd detection method could be used to infringe on the individuals’ privacy rights (Chan et al, 2008 ICC, Abstract; Figures 1-5; Page 2, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Moustafa with the teaching of Singh Punn by sending the altered image to a congestion or/and crowd algorithm in order to protect individuals’ privacy rights.
Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al (U.S PG-PUB NO. 20220126864 A1, U.S PROVISION NO. 62826955) in view of Perry et al (U.S PG-PUB NO. 20200097767), and further in view of Singh Punn (2019 ICC).
	-Regarding claim 7, Moustafa in view of Perry discloses the method of claim 6.
	Moustafa in view of Perry does not disclose a congestion detection algorithm or a crowd detection algorithm; and wherein sending the altered image other algorithm comprises sending the altered image to the one of: the congestion detection algorithm or the crowd detection algorithm.
	In the same field of endeavor, Singh Punn teaches a crowd and congestion detection method and algorithm with crowd counting and providing output displays (Singh Punn: Abstract; Figures 1-11). Singh Punn does not teach privacy preserving congestion or/and crowd detection.  The person skilled in the art will however understand that the congestion and crowd detection method could be used to infringe on the individuals’ privacy rights (Chan et al, 2008 CVPR, Abstract; Figures 1-5; Page 2, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Moustafa in view of Perry with the teaching of Singh Punn by sending the altered image to a congestion or/and crowd algorithm in order to protect individuals’ privacy rights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664